     Case 2:18-cv-09249-JAK-SK Document 27 Filed 03/01/19 Page 1 of 5 Page ID #:162


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6   Attorneys for Plaintiff CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
10

11
     CARMEN JOHN PERRI, an                   Case No.: 2:18-cv-09249-JAK-SK
12

13   individual,                             JOINT REPORT RE SELECTION OF
                                             PRIVATE NEUTRAL
14                    Plaintiff,
15                                           Hon. John A. Kronstadt
     v.
16

17
     CHINA BUFFET, a business of
18   unknown form; PLAMEX
     INVESTMENT, LLC, a Delaware
19
     limited liability company; and DOES
20   1-10, inclusive,
21
                     Defendants.
22

23

24         Plaintiff Carmen John Perri (“Plaintiff”) and PLAMEX INVESTMENT, LLC
25   (“Defendant”) (together, “the Parties) respectfully submit this Joint Report pursuant
26   to the Court’s Scheduling Order (Dkt. 17).
27

28         The Parties agree on the following mediator: Hon. Andrew C. Kauffman
                                             1
                              JOINT REPORT RE PRIVATE NEUTRAL
     Case 2:18-cv-09249-JAK-SK Document 27 Filed 03/01/19 Page 2 of 5 Page ID #:163


 1         The resume of the mediator is attached as Exhibit A.
 2

 3   Dated: March 1, 2019           MANNING LAW, APC
 4

 5                                  By: /s/ Joseph R. Manning, Jr.
                                       Joseph R. Manning Jr., Esq.
 6                                     Michael J. Manning, Esq.
 7                                     Craig G. Côté, Esq.
                                       Attorneys for Plaintiff
 8

 9   Dated: March 1, 2019           LAW OFFICES OF YOHAN LEE
10

11                                  By: /s/ Daniel Kim
                                       Daniel Kim, Esq.
12                                     Attorneys for Defendant PLAMEX
13                                    INVESTMENT, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                            JOINT REPORT RE PRIVATE NEUTRAL
     Case 2:18-cv-09249-JAK-SK Document 27 Filed 03/01/19 Page 3 of 5 Page ID #:164


 1

 2                  Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
 3           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
 4   attest that all signatories listed, and on whose behalf the filing is submitted, concur
     in the filing’s content and have authorized the filing.
 5

 6
     Dated: March 1, 2019_            MANNING LAW, APC
 7

 8
                                      By: /s/ Joseph R. Manning Jr.
 9                                       Joseph R. Manning Jr., Esq.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
                              JOINT REPORT RE PRIVATE NEUTRAL
     Case 2:18-cv-09249-JAK-SK Document 27 Filed 03/01/19 Page 4 of 5 Page ID #:165


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       EXHIBIT A
                                         4
                           JOINT REPORT RE PRIVATE NEUTRAL
Case 2:18-cv-09249-JAK-SK Document 27 Filed 03/01/19 Page 5 of 5 Page ID #:166

                     Hon. Andrew C. Kauffman
                     Los Angeles County Superior Court, Retired
                     Judge Andrew Kauffman has more than 25 years of judicial experience and has
                     presided over more than 200 jury trials. Due to his extensive trial experience
                     and his calm and patient manner, Judge Kauffman was often sought out to
                     conduct voluntary settlement conferences. In that capacity, he was able to
                     resolve construction defect cases involving multiple parties, disputes between
                     antagonistic neighbors, claims against public entities and personal injury cases
                     of every kind. On several occasions, he helped feuding family members reconcile
                     longstanding differences and arrive at a settlement that had previously been
                     thought to be impossible.

 CENTURY CITY
  310.284.8224

 DOWNTOWN
                     Practice Areas                                  began his legal career as a Deputy Dis-
                                                                     trict Attorney for Los Angeles County,
 213.623.0211        Civil litigation, including personal injury,
                                                                     where he prosecuted everything from
                     professional malpractice, construction
                                                                     traffic tickets to death penalty cases.
www.arc4adr.com      defects, habitability, real property,
 1.800.347.4512                                                      For several years he was one of only
                     employment and business and contract
                                                                     20 prosecutors assigned to the Career
                     disputes.
                                                                     Criminal Division, where the cases
                                                                     involved extremely aggravated criminal
                     Conflict Resolution Experience                  conduct and were often complex legally
                     Judge Kauffman sat on the Superior              or factually.
                     Court from 1995 to 2011, handling all
                     aspects of civil litigation for the last five   Organizations & Achievements
                     years of his tenure. He served as Super-        • Member: Los Angeles County Bar
                     vising Judge of the Southwest District            Association; American Inns of Court;
                     from 2001-2002, implementing policies             California Judges Association
                     and procedures for trial court unifica-
                                                                     • Former Member, Los Angles Area
                     tion, one-trial jury service and enhanced
                                                                       Chamber of Commerce
                     security, as well as overseeing the
                     activities of 30 other judicial officers and    • Attendee: Pepperdine-Straus
                     a support staff of 250. From 1989-1995,           Mediation Institute
                     he was a Judge of the Los Angeles Mu-           • Citizen of the Year, Los Angeles Board
                     nicipal Court, where he was chairperson           of Realtors, 1991
                     or member of many court committees
                                                                     • Mayor’s Certificate of Appreciation,
                     and sat in both master calendar and
                                                                       City of Los Angeles, 1991
                     individual calendar assignments.

                     For three years, he served as the Super-        Education & Training
                     vising Judge of the Hollywood Branch            • J.D., UCLA School of Law (1975)
                     courthouse where, together with                 • B.A. with honors, University of
                     members of the community, he estab-               Southern California (1972)
                     lished the Hollywood Beautification
                     Team. From 1985-1989, Judge Kauffman            Judge Kauffman is available through-
                     served as a Commissioner of the South           out Southern California.
                     Bay Municipal Court in Torrance. He
